Case: 14-60519      Document: 00513179113         Page: 1    Date Filed: 09/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-60519
                                   c/w No. 14-60749
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                        September 2, 2015
                                                                           Lyle W. Cayce
AGUEDA GIRCELDA CACERES-DE NUNEZ,                                               Clerk

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                        Petitions for Review of Orders of the
                           Board of Immigration Appeals
                               BIA No. A094 787 783


Before REAVLEY, SMITH, and CLEMENT, Circuit Judges:
PER CURIAM: *
       Agueda Gricelda Caceres-De Nunez, a native and citizen of El Salvador,
petitions this court for review of the decision of the Board of Immigration
Appeals (BIA) dismissing her appeal from the denial of her motion to reopen
her in absentia removal proceedings. She also petitions this court for review
of the BIA’s denial of her motion for reconsideration. We review the denial of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60519    Document: 00513179113     Page: 2   Date Filed: 09/02/2015


                                 No. 14-60519

such motions under a “highly deferential abuse-of-discretion standard” and
will uphold the decision of the BIA unless it is capricious, without foundation
in the evidence, or otherwise so irrational that it is arbitrary rather than the
result of any perceptible rational approach. Gomez-Palacios v. Holder, 560
F.3d 354, 358 (5th Cir. 2009); Chambers v. Mukasey, 520 F.3d 445, 448 (5th
Cir. 2008).
      Caceres-De Nunez asserts that the BIA abused its discretion in refusing
to reopen the removal proceedings on account of changed country conditions in
El Salvador. See 8 U.S.C. § 1229a(c)(7)(C)(ii). She argues that the BIA did not
account for evidence which showed that violence against women has reached
epidemic levels and that offenders often were not punished. The evidence does
not, however, show a material change in country conditions between Caceres-
De Nunez’s 2006 removal hearing and her 2012 motion to reopen; the evidence
instead reflects the ongoing nature of domestic violence in El Salvador. See
Zhao v. Gonzales, 440 F.3d 405, 407 (5th Cir. 2005). Also, Caceres-De Nunez
has failed to compare in any meaningful way the conditions at the time of her
removal hearing and her motion to reopen to support her claim that conditions
in El Salvador are materially worse. See Panjwani v. Gonzales, 401 F.3d 626,
633 (5th Cir. 2005). Thus, the BIA did not abuse its discretion in dismissing
the appeal of the denial of the motion to reopen.
      With respect to the denial of her motion for reconsideration, Caceres-De
Nunez argues that the evidence in support of her motion to reopen established
a material change in country conditions and, therefore, the BIA’s decision was
erroneous. However, she failed to specify any error of fact or law in the BIA’s
decision and, instead, merely sought to challenge again whether the evidence
showed that the conditions in El Salvador were meaningfully different than at
the time of the removal hearing. The evidence, as noted, did not demonstrate



                                       2
    Case: 14-60519    Document: 00513179113     Page: 3   Date Filed: 09/02/2015


                                 No. 14-60519

a material change in country conditions. Therefore, the BIA did not abuse its
discretion in denying Caceres-De Nunez’s motion to reconsider. See Chambers,
520 F.3d at 448; 8 C.F.R. § 1003.2(b)(1).
      Accordingly, the petitions for review are DENIED.




                                       3